IN THE SUPREME COURT OF THE STATE OF DELAWARE

STEPHEN G. PERLMAN,                       §
REARDEN LLC, and ARTEMIS                  §
NETWORKS, LLC,                            §
                                          §       No. 305, 2020
       Plaintiffs Below,                  §
       Appellants,                        §
                                          §       Courts Below: Superior Court
       v.                                 §       of the State of Delaware
                                          §       C.A. No. N19-07-235
VOX MEDIA, INC., a Delaware               §
Corporation,                              §       Court of Chancery
                                          §       of the State of Delaware
       Defendant Below,                   §       C.A. No. 10046
       Appellee.                          §

                               Submitted: March 3, 2021
                               Decided:   March 18, 2021

Before SEITZ, Chief Justice; VALIHURA, and TRAYNOR, Justices.

                                        ORDER

       This 18th day of March, 2021, having considered this matter on the briefs and oral

arguments of the parties and the record below, and having concluded that the same should

be affirmed on the basis of and for the reasons assigned by the Superior Court in its Opinion

and Order dated June 25, 2020; and its Order Denying Reargument dated August 14, 2020;

and by the Court of Chancery in its Memorandum Opinion dated June 27, 2019;

       NOW, THEREFORE, IT IS ORDERED that the decisions of the Superior Court

and the Court of Chancery be and the same hereby are, AFFIRMED.

                                          BY THE COURT:

                                          /s/ Karen L. Valihura
                                          Justice